Citation Nr: 0702458	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  02-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to June 
1989.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), that denied service connection for 
a psychiatric disability.  In a February 2004 decision, the 
Board, inter alia, recharacterized the issue as whether new 
and material evidence had been received to reopen a claim for 
service connection for a psychiatric disability.  The Board 
held that new and material evidence had not been received.  

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In a June 2006 
decision, the Court vacated the Board's September 2003 
determination with respect to the new and material evidence 
claim and remanded the issue to the Board for readjudication 
consistent with the decision.  The Court affirmed other 
determinations made in the Board's February 2004 decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court's June 2006 decision reveals that the Board failed 
to consider whether VA's communications to the veteran 
satisfied the statutory and regulatory notification 
requirements set forth in the Veterans Claims Assistance Act 
of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. § 
5103(a).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  The Court has 
held that VA must advise the veteran, with specificity, of 
what is needed to establish his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  VA also has a limited duty to assist in applications 
to reopen a previously and finally denied claim, as it is 
required to request existing records from Federal agency or 
non-Federal agency sources when sufficient information to 
identify and locate such records is provided.  38 C.F.R. 
§ 3.159(c)(1)(2)(3).  The veteran must also be advised to 
provide any evidence in his possession that pertains to the 
claims.  38 C.F.R. § 3.159(b)(1).

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  See also 38 C.F.R. § 
3.159 (2006).  Attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  Provide the 
appellant written notification specific 
to the claim on appeal of the impact of 
the notification requirements on the 
claim.  The appellant should further be 
requested to submit all evidence in his 
possession that pertains to the claim.

2.  Then, readjudicate the issue of 
whether new and material evidence has 
been received to reopen a claim for 
service connection for a psychiatric 
disability.  If any part of the decision 
is adverse to the veteran, he and his 
representative should be provided an 
SSOC.  A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



